       Case
11/4/2020      0:20-cv-61912-DPG DocumentCentralized
                                          30-1 Entered         on
                                                     CM/ECF LIVE    FLSD
                                                                 - U.S. DistrictDocket
                                                                                Court:txwd 11/04/2020 Page 1 of 11

                                                                                                             CASREF

                                          U.S. District Court [LIVE]
                                        Western District of Texas (Austin)
                                CIVIL DOCKET FOR CASE #: 1:20-cv-00298-LY-AWA


 Corsi et al v. Infowars, LLC et al                                                     Date Filed: 03/20/2020
 Assigned to: Judge Lee Yeakel                                                          Jury Demand: Plaintiff
 Referred to: Judge Andrew W. Austin                                                    Nature of Suit: 320 Assault Libel & Slander
 Case in other court: District of Columbia, Washington DC, 1:19-                        Jurisdiction: Diversity
                      cv-00656-TJK
 Cause: 28:1332 Diversity-Libel,Assault,Slander
 Plaintiff
 Jerome Corsi                                                             represented by Larry Klayman
 Individually                                                                            Klayman Law Group P.A.
                                                                                         2020 Pennsylvania Ave. NW #800
                                                                                         Washington, DC 20006
                                                                                         561-558-536
                                                                                         Fax: 202-318-8839
                                                                                         Email: leklayman@gmail.com
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Sanjay Biswas
                                                                                        Sanjay Biswas Attorney at Law PC
                                                                                        11720 Duxbury Drive
                                                                                        Frisco, TX 75035
                                                                                        972-866-5879
                                                                                        Fax: 800-506-6804
                                                                                        Email: sanjaybiswas41@gmail.com
                                                                                        ATTORNEY TO BE NOTICED
 Plaintiff
 Larry Klayman                                                            represented by Larry Klayman
 Individually                                                                            (See above for address)
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Sanjay Biswas
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED


 V.
 Defendant
 Infowars, LLC                                                            represented by Jay Marshall Wolman
                                                                                         Randazza Legal Group, PLLC
                                                                                         100 Pearl Street, 14th Floor
                                                                                         Hartford, CT 06103
                                                                                         (702) 420-2001
                                                                                         Fax: (305) 437-7662
                                                                                         Email: jmw@randazza.com
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                           1/11
       Case
11/4/2020      0:20-cv-61912-DPG DocumentCentralized
                                          30-1 Entered         on
                                                     CM/ECF LIVE    FLSD
                                                                 - U.S. DistrictDocket
                                                                                Court:txwd 11/04/2020 Page 2 of 11

                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                                      Bradley Jordan Reeves
                                                                                      Reeves Law, PLLC
                                                                                      702 Rio Grande St., Suite 306
                                                                                      Austin, TX 78701
                                                                                      512-827-2246
                                                                                      Fax: 512-318-2484
                                                                                      Email: brad@brtx.law
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      Marc J. Randazza
                                                                                      Randazza Legal Group, PLLC
                                                                                      2764 Lake Sahara Drive, Suite 109
                                                                                      Las Vegas, NV 89117
                                                                                      702-420-2001
                                                                                      Fax: 702-297-6584
                                                                                      Email: mjr@randazza.com
                                                                                      PRO HAC VICE
                                                                                      ATTORNEY TO BE NOTICED
 Defendant
 Free Speech Systems, LLC                                                 represented by Jay Marshall Wolman
                                                                                         (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      Bradley Jordan Reeves
                                                                                      (See above for address)
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      Marc J. Randazza
                                                                                      (See above for address)
                                                                                      PRO HAC VICE
                                                                                      ATTORNEY TO BE NOTICED

 Defendant
 Alex E. Jones                                                            represented by Jay Marshall Wolman
 Individually                                                                            (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                      Bradley Jordan Reeves
                                                                                      (See above for address)
                                                                                      ATTORNEY TO BE NOTICED

                                                                                      Marc J. Randazza
                                                                                      (See above for address)
                                                                                      PRO HAC VICE
                                                                                      ATTORNEY TO BE NOTICED
 Defendant

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                   2/11
       Case
11/4/2020 0:20-cv-61912-DPG DocumentCentralized
                                     30-1 Entered         on
                                                CM/ECF LIVE    FLSD
                                                            - U.S. DistrictDocket
                                                                           Court:txwd 11/04/2020 Page 3 of 11

 David Jones                                    represented by David Scott Wachen
 Individually                                                       Wachen LLC
                                                                    11605 Montague Court
                                                                    Potomac, MD 20854
                                                                    (240) 292-9121
                                                                    Fax: 301-259-3846
                                                                    Email: david@wachenlaw.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                                        Jay Marshall Wolman
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Gregory P. Sapire
                                                                                        Soltero Sapire Murrell PLLC
                                                                                        7320 North MoPac Expy.
                                                                                        Suite 309
                                                                                        Austin, TX 78731-2311
                                                                                        512-431-9518
                                                                                        Fax: 512-359-7996
                                                                                        Email: greg@ssmlawyers.com
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Marc J. Randazza
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Owen Shroyer                                                             represented by Jay Marshall Wolman
 Individually                                                                            (See above for address)
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                        Bradley Jordan Reeves
                                                                                        (See above for address)
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Marc J. Randazza
                                                                                        (See above for address)
                                                                                        PRO HAC VICE
                                                                                        ATTORNEY TO BE NOTICED

 Defendant
 Roger Stone                                                              represented by Robert C. Buschel
                                                                                         Buschel Gibbons PA
                                                                                         100 S E Third Avenue
                                                                                         Suite 1300
                                                                                         Fort Lauderdale, FL 33394
                                                                                         954-530-5301
                                                                                         Email: buschel@bglaw-pa.com

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                3/11
       Case
11/4/2020      0:20-cv-61912-DPG DocumentCentralized
                                          30-1 Entered         on
                                                     CM/ECF LIVE    FLSD
                                                                 - U.S. DistrictDocket
                                                                                Court:txwd 11/04/2020 Page 4 of 11

                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED


  Date Filed              #     Docket Text
  03/07/2019               1 COMPLAINT against All Defendants with Jury Demand ( Filing fee $ 400 receipt number
                             0090-5988722) ﬁled by JEROME CORSI, LARRY KLAYMAN. (Attachments: # 1 Civil
                             Cover Sheet, # 2 Summons, # 3 Summons, # 4 Summons, # 5 Summons, # 6 Summons)
                             (Klayman, Larry) (Attachment 1 replaced on 3/8/2019) (zef, ). [Transferred from District
                             of Columbia on 3/20/2020.] (Entered: 03/07/2019)
  03/08/2019                    Case Assigned to Judge Ellen S. Huvelle. (zef, ) [Transferred from District of Columbia on
                                3/20/2020.] (Entered: 03/08/2019)
  03/08/2019               2 SUMMONS (5) Issued Electronically as to FREE SPEECH SYSTEMS, LLC,
                             INFOWARS, LLC, ALEX JONES, DAVID JONES, OWEN SHROYER. (Attachments: #
                             1 Notice and Consent)(zef, ) [Transferred from District of Columbia on 3/20/2020.]
                             (Entered: 03/08/2019)
  04/04/2019               3 NOTICE of Appearance by Jay Marshall Wolman on behalf of FREE SPEECH
                             SYSTEMS, LLC, INFOWARS, LLC, ALEX E. JONES, DAVID JONES, OWEN
                             SHROYER (Wolman, Jay) [Transferred from District of Columbia on 3/20/2020.]
                             (Entered: 04/04/2019)
  04/04/2019               4 LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Afﬁliations and Financial
                             Interests by INFOWARS, LLC (Wolman, Jay) [Transferred from District of Columbia on
                             3/20/2020.] (Entered: 04/04/2019)
  04/04/2019               5 LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Afﬁliations and Financial
                             Interests by FREE SPEECH SYSTEMS, LLC (Wolman, Jay) [Transferred from District of
                             Columbia on 3/20/2020.] (Entered: 04/04/2019)
  04/05/2019               6 MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Marc J. Randazza, :Firm-
                             Randazza Legal Group, :Address- 2764 Lake Sahara Drive Suite 109 Las Vegas, NV
                             89117. Phone No. - 7024202001. Fax No. - 3054377662 Filing fee $ 100, receipt number
                             0090-6043564. Fee Status: Fee Paid. by FREE SPEECH SYSTEMS, LLC, INFOWARS,
                             LLC, ALEX E. JONES, DAVID JONES, OWEN SHROYER (Attachments: # 1
                             Declaration, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Text of Proposed
                             Order)(Wolman, Jay) [Transferred from District of Columbia on 3/20/2020.] (Entered:
                             04/05/2019)
  04/08/2019               7 MOTION to Dismiss by FREE SPEECH SYSTEMS, LLC, INFOWARS, LLC, ALEX E.
                             JONES, DAVID JONES, OWEN SHROYER (Attachments: # 1 Declaration, # 2 Exhibit 1,
                             # 3 Exhibit 2, # 4 Text of Proposed Order)(Wolman, Jay) [Transferred from District of
                             Columbia on 3/20/2020.] (Entered: 04/08/2019)
  04/22/2019               8 Consent MOTION for Extension of Time to File Response/Reply as to 7 MOTION to
                             Dismiss by JEROME CORSI, LARRY KLAYMAN (Klayman, Larry) [Transferred from
                             District of Columbia on 3/20/2020.] (Entered: 04/22/2019)
  04/23/2019                    MINUTE ORDER granting 8 Motion for Extension of Time to File Response re 7
                                MOTION to Dismiss: It is hereby ORDERED that plaintiffs' motion for extension of time
                                is GRANTED; and it is further ORDERED that plaintiffs' response to 7 Defendants'
                                Motion to Dismiss Complaint is due by May 13, 2017. Signed by Judge Ellen S. Huvelle
                                on April 23, 2019. (AG) [Transferred from District of Columbia on 3/20/2020.] (Entered:
                                04/23/2019)

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                   4/11
       Case
11/4/2020 0:20-cv-61912-DPG DocumentCentralized
                                           30-1 Entered      on
                                                   CM/ECF LIVE    FLSD
                                                               - U.S. DistrictDocket
                                                                              Court:txwd 11/04/2020 Page 5 of 11

  04/24/2019     9 NOTICE of Appearance by David Scott Wachen on behalf of DAVID JONES (Wachen,
                    David) [Transferred from District of Columbia on 3/20/2020.] (Entered: 04/24/2019)
  05/13/2019             10 RESPONSE re 7 MOTION to Dismiss ﬁled by JEROME CORSI, LARRY KLAYMAN.
                            (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit)(Klayman, Larry) [Transferred from
                            District of Columbia on 3/20/2020.] (Entered: 05/13/2019)
  05/20/2019             11 REPLY to opposition to motion re 7 MOTION to Dismiss ﬁled by DAVID JONES.
                            (Wachen, David) [Transferred from District of Columbia on 3/20/2020.] (Entered:
                            05/20/2019)
  05/20/2019             12 REPLY to opposition to motion re 7 MOTION to Dismiss ﬁled by FREE SPEECH
                            SYSTEMS, LLC, INFOWARS, LLC, ALEX E. JONES, OWEN SHROYER.
                            (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Wolman, Jay) [Transferred from District of
                            Columbia on 3/20/2020.] (Entered: 05/20/2019)
  07/05/2019                    Case directly reassigned to Judge Carl J. Nichols. Judge Ellen S. Huvelle is no longer
                                assigned to the case. (ztnr) [Transferred from District of Columbia on 3/20/2020.]
                                (Entered: 07/05/2019)
  07/17/2019                    MINUTE ORDER. The Court having considered the Defendants' 6 Motion For Admission
                                Pro Hac Vice of Marc J. Randazza, and it appearing to the Court that the attorney
                                referenced therein meets the requirements for pro hac vice admission under Local Civil
                                Rule 83.2(d), it is hereby ORDERED that the motion is GRANTED. It is further
                                ORDERED that Marc J. Randazza, 2764 Lake Sahara Drive, Suite 109, Las Vegas, Nevada
                                89117 is ADMITTED to practice before the Court pro hac vice. Signed by Judge Carl J.
                                Nichols on July 17, 2019. (lccjn1) Modiﬁed text on 7/18/2019 (zcdw). [Transferred from
                                District of Columbia on 3/20/2020.] (Entered: 07/17/2019)
  10/16/2019             13 MOTION for Status Conference by JEROME CORSI, LARRY KLAYMAN (Klayman,
                            Larry) Modiﬁed on 10/18/2019 to correct docket event/text (jf). [Transferred from District
                            of Columbia on 3/20/2020.] (Entered: 10/16/2019)
  10/18/2019             14 RESPONSE re 13 MOTION for Status Conference ﬁled by DAVID JONES. (Wachen,
                            David) [Transferred from District of Columbia on 3/20/2020.] (Entered: 10/18/2019)
  10/18/2019             15 Memorandum in opposition to re 13 MOTION for Status Conference ﬁled by FREE
                            SPEECH SYSTEMS, LLC, INFOWARS, LLC, ALEX E. JONES, OWEN SHROYER.
                            (Wolman, Jay) [Transferred from District of Columbia on 3/20/2020.] (Entered:
                            10/18/2019)
  10/23/2019             16 NOTICE OF SUPPLEMENTAL AUTHORITY by FREE SPEECH SYSTEMS, LLC,
                            INFOWARS, LLC, ALEX E. JONES, OWEN SHROYER (Attachments: # 1 Exhibit
                            Exhibit A, Order Dismissing Claims of Larry Klayman Against Peter Santilli, # 2 Exhibit
                            Exhibit B, Order Dismissing Claims of Larry Klayman Against Deborah Jordan)(Wolman,
                            Jay) [Transferred from District of Columbia on 3/20/2020.] (Entered: 10/23/2019)
  10/25/2019             17 NOTICE OF SUPPLEMENTAL AUTHORITY by JEROME CORSI, LARRY
                            KLAYMAN (Klayman, Larry) [Transferred from District of Columbia on 3/20/2020.]
                            (Entered: 10/25/2019)
  10/25/2019             18 REPLY re 17 NOTICE OF SUPPLEMENTAL AUTHORITY ﬁled by FREE SPEECH
                            SYSTEMS, LLC, INFOWARS, LLC, ALEX E. JONES, OWEN SHROYER. (Wolman,
                            Jay) [Transferred from District of Columbia on 3/20/2020.] (Entered: 10/25/2019)
  10/28/2019                    MINUTE ORDER. Upon review of Plaintiffs' 13 Motion for Hearing, it is hereby
                                ORDERED that the Motion is DENIED. The Court intends to rule on Defendants' 7
                                Motion to Dismiss based solely on the Parties' ﬁlings. Signed by Judge Carl J. Nichols on

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                     5/11
       Case
11/4/2020      0:20-cv-61912-DPG DocumentCentralized
                                                 30-1 Entered     on
                                                        CM/ECF LIVE    FLSD
                                                                    - U.S. DistrictDocket
                                                                                   Court:txwd 11/04/2020 Page 6 of 11

                         October 28, 2019. (lccjn2) [Transferred from District of Columbia on 3/20/2020.] (Entered:
                         10/28/2019)
  11/01/2019             19 RESPONSE re 17 NOTICE OF SUPPLEMENTAL AUTHORITY ﬁled by DAVID
                            JONES. (Wachen, David) Modiﬁed event title on 11/6/2019 (znmw). [Transferred from
                            District of Columbia on 3/20/2020.] (Entered: 11/01/2019)
  02/19/2020             20 Case reassigned to Judge Timothy J. Kelly as there is an earlier related case. Judge Carl J.
                            Nichols is no longer assigned to the case. (rj) [Transferred from District of Columbia on
                            3/20/2020.] (Entered: 02/19/2020)
  03/10/2020             21 MEMORANDUM OPINION AND ORDER granting in part Defendants' 7 Motion to
                            Dismiss and transferring case. See Opinion and Order for details. Signed by Judge Timothy
                            J. Kelly on 3/10/2020. (lctjk3) [Transferred from District of Columbia on 3/20/2020.]
                            (Entered: 03/10/2020)
  03/11/2020                    Set/Reset Deadlines: Transfer due by 3/20/2020. (zkh) [Transferred from District of
                                Columbia on 3/20/2020.] (Entered: 03/11/2020)
  03/20/2020                    Case transferred to the USDC for the Western District of Texas, pursuant to the Court
                                Order entered 3/10/2020. Sent to Court via extraction. (ztth); Modiﬁed text on 3/20/2020
                                (ztth). [Transferred from District of Columbia on 3/20/2020.] (Entered: 03/20/2020)
  03/20/2020             22 Case electronically transferred in from District of Columbia; Case Number 1:19-cv-00656.
                            (Entered: 03/20/2020)
  03/20/2020                    Case electronically transferred in from District of Columbia, Washington DC; Case
                                Number 1:19-CV-656-TJK.(cj) (Entered: 03/20/2020)
  03/20/2020                    Case assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE INITIALS
                                AS PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO
                                THE CASE NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (cj)
                                (Entered: 03/20/2020)
  03/20/2020                    If ordered by the court, all referrals and consents in this case will be assigned to Magistrate
                                Judge Austin (cj) (Entered: 03/20/2020)
  03/20/2020                    DEMAND for Trial by Jury by Jerome Corsi, Larry Klayman. (cj) (Entered: 03/20/2020)
  03/20/2020             23 Order Directing Larry E. Klayman, Marc J. Randazza, David Scott Wachen, and Jay
                            Marshall Wolman to File a Motion to Appear Pro Hac Vice within 14 days. Signed by
                            Judge Lee Yeakel. (cj) (Entered: 03/20/2020)
  03/20/2020             24 Case Transfer and Opening Letter mailed to all Counsel. (cj) (Entered: 03/20/2020)
  04/02/2020             25 NOTICE of Attorney Appearance by Bradley Jordan Reeves on behalf of Free Speech
                            Systems, LLC, Infowars, LLC, Alex E. Jones, Owen Shroyer. Attorney Bradley Jordan
                            Reeves added to party Free Speech Systems, LLC(pty:dft), Attorney Bradley Jordan
                            Reeves added to party Infowars, LLC(pty:dft), Attorney Bradley Jordan Reeves added to
                            party Alex E. Jones(pty:dft), Attorney Bradley Jordan Reeves added to party Owen
                            Shroyer(pty:dft) (Reeves, Bradley) (Entered: 04/02/2020)
  04/02/2020             26 MOTION to Appear Pro Hac Vice by Bradley Jordan Reeves on behalf of Marc J.
                            Randazza ( Filing fee $ 100 receipt number 0542-13418272) by on behalf of Free Speech
                            Systems, LLC, Infowars, LLC, Alex E. Jones, Owen Shroyer. (Attachments: # 1
                            Supplement, # 2 Proposed Order)(Reeves, Bradley) (Entered: 04/02/2020)
  04/02/2020             27 MOTION to Appear Pro Hac Vice by Bradley Jordan Reeves on behalf of Jay M. Wolman (
                            Filing fee $ 100 receipt number 0542-13418289) by on behalf of Free Speech Systems,

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                       6/11
       Case
11/4/2020      0:20-cv-61912-DPG DocumentCentralized
                                               30-1 Entered     on
                                                      CM/ECF LIVE    FLSD
                                                                  - U.S. DistrictDocket
                                                                                 Court:txwd 11/04/2020 Page 7 of 11

                         LLC, Infowars, LLC, Alex E. Jones, Owen Shroyer. (Attachments: # 1 Supplement, # 2
                         Proposed Order)(Reeves, Bradley) (Entered: 04/02/2020)
  04/02/2020             28 NOTICE of Attorney Appearance by Gregory P. Sapire on behalf of David Jones. Attorney
                            Gregory P. Sapire added to party David Jones(pty:dft) (Sapire, Gregory) (Entered:
                            04/02/2020)
  04/03/2020             29 MOTION to Appear Pro Hac Vice by Gregory P. Sapire for David S. Wachen ( Filing fee $
                            100 receipt number 0542-13419640) by on behalf of David Jones. (Attachments: # 1
                            Proposed Order)(Sapire, Gregory) (Entered: 04/03/2020)
  04/07/2020             30 ORDER GRANTING 29 Motion to Appear Pro Hac Vice by David S. Wachen. Pursuant to
                            our Administrative Policies and Procedures for Electronic Filing, the attorney hereby
                            granted to practice pro hac vice in this case must register for electronic ﬁling with our court
                            within 10 days of this order. Signed by Judge Lee Yeakel. (td) (Entered: 04/07/2020)
  04/07/2020             31 ORDER GRANTING 26 Motion to Appear Pro Hac Vice by Marc J. Randazza. Pursuant
                            to our Administrative Policies and Procedures for Electronic Filing, the attorney hereby
                            granted to practice pro hac vice in this case must register for electronic ﬁling with our court
                            within 10 days of this order. Signed by Judge Lee Yeakel. (td) (Entered: 04/07/2020)
  04/07/2020             32 ORDER GRANTING 27 Motion to Appear Pro Hac Vice by Jay M. Wolman. Pursuant to
                            our Administrative Policies and Procedures for Electronic Filing, the attorney hereby
                            granted to practice pro hac vice in this case must register for electronic ﬁling with our court
                            within 10 days of this order. Signed by Judge Lee Yeakel. (td) (Entered: 04/07/2020)
  05/01/2020             33 STATUS REPORT and Request for Status Conference by David Jones. (Attachments: # 1
                            Exhibit 1, # 2 Exhibit 2, # 3 Proposed Order)(Wachen, David) (Entered: 05/01/2020)
  05/01/2020             34 STATUS REPORT and Request for Telephonic Status Conference by Free Speech Systems,
                            LLC, Infowars, LLC, Alex E. Jones, Owen Shroyer. (Attachments: # 1 Exhibit 1 - SD FL
                            Complaint, # 2 Exhibit 2 - SD FL Order Requiring More Deﬁnite Statement, # 3 Exhibit 3
                            - SD FL Notice of Voluntary Dismissal, # 4 Exhibit 4 - SD FL Order of Dismissal, # 5
                            Proposed Order)(Randazza, Marc) (Entered: 05/01/2020)
  05/14/2020             35 ORDER, Telephonic Status Conference set for 5/21/2020 09:30 AM before Judge Lee
                            Yeakel. Signed by Judge Lee Yeakel. (td) (Entered: 05/15/2020)
  05/20/2020             36 SUPPLEMENT - Supplemental Declaration of Marc J. Randazza by Free Speech Systems,
                            LLC, Infowars, LLC, Alex E. Jones, Owen Shroyer. (Attachments: # 1 Exhibit 1 - Nev
                            Completion, # 2 Exhibit 2 - Ariz Completion, # 3 Exhibit 3 - Mass Completion, # 4 Exhibit
                            4 - SD FL Report and Recommendation)(Randazza, Marc) (Entered: 05/20/2020)
  05/21/2020             37 Minute Entry for proceedings held before Judge Lee Yeakel: Telephone Status Conference
                            held on 5/21/2020 (Minute entry documents are not available electronically.). (Court
                            Reporter Arlinda Rodriguez.)(td) (Entered: 05/21/2020)
  05/21/2020             38 Order, Proposed Agreed Scheduling Order due by 6/1/2020. Signed by Judge Lee Yeakel.
                            (td) (Entered: 05/21/2020)
  05/22/2020             39 MOTION to Appear Pro Hac Vice by Larry E. Klayman by on behalf of Jerome Corsi,
                            Larry Klayman. (Attachments: # 1 Envelope, # 2 Proposed Order)(td) (Entered:
                            05/22/2020)
  05/26/2020             40 ORDER GRANTING 39 Motion to Appear Pro Hac Vice by Larry Klayman. Pursuant to
                            our Administrative Policies and Procedures for Electronic Filing, the attorney hereby
                            granted to practice pro hac vice in this case must register for electronic ﬁling with our court
                            within 10 days of this order. Signed by Judge Lee Yeakel. (td) (Entered: 05/26/2020)

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                  7/11
       Case
11/4/2020 0:20-cv-61912-DPG DocumentCentralized
                                          30-1 Entered    on
                                                CM/ECF LIVE    FLSD
                                                            - U.S. DistrictDocket
                                                                           Court:txwd 11/04/2020 Page 8 of 11

  06/01/2020    41 Proposed Scheduling Order Agreed to by All Parties by David Jones. (Wachen, David)
                    (Entered: 06/01/2020)
  06/09/2020             42 Transcript ﬁled of Proceedings held on May 21, 2020, Proceedings Transcribed:
                            Telephonic Status Conference. Court Reporter/Transcriber: Arlinda Rodriguez, Telephone
                            number: 512-391-8791. Parties are notiﬁed of their duty to review the transcript to ensure
                            compliance with the FRCP 5.2(a)/FRCrP 49.1(a). A copy may be purchased from the court
                            reporter or viewed at the clerk's ofﬁce public terminal. If redaction is necessary, a Notice of
                            Redaction Request must be ﬁled within 21 days. If no such Notice is ﬁled, the transcript
                            will be made available via PACER without redaction after 90 calendar days. The clerk will
                            mail a copy of this notice to parties not electronically noticed Redaction Request due
                            6/30/2020, Redacted Transcript Deadline set for 7/10/2020, Release of Transcript
                            Restriction set for 9/7/2020, (alr) (Entered: 06/09/2020)
  06/22/2020             43 ORDER, Initial Pretrial Conference set for 7/17/2020 10:00 AM before Judge Lee Yeakel.
                            Signed by Judge Lee Yeakel. (td) (Entered: 06/22/2020)
  06/26/2020             44 Pro Hac Vice Fee Paid by Larry Klayman; Filing fee $ 100, receipt number 100038717.
                            (td) (Entered: 06/26/2020)
  07/17/2020             45 Minute Entry for proceedings held before Judge Lee Yeakel: Initial Pretrial Conference
                            held on 7/17/2020 (Minute entry documents are not available electronically.). (Court
                            Reporter Arlinda Rodriguez.)(td) (Entered: 07/17/2020)
  07/17/2020             46 SCHEDULING ORDER: Final Pretrial Conference set for 7/30/2021 03:00 PM before
                            Judge Lee Yeakel, ADR Report Deadline due by 11/13/2020, Amended Pleadings due by
                            11/1/2020, Discovery due by 3/1/2021, Joinder of Parties due by 11/1/2020, Motions due
                            by 4/1/2021. Signed by Judge Lee Yeakel. (td) (Entered: 07/17/2020)
  07/29/2020             47 AMENDED COMPLAINT against All Defendants amending, ﬁled by Jerome Corsi, Larry
                            Klayman.(Biswas, Sanjay) (Entered: 07/29/2020)
  07/30/2020             48 ORDERED that Defendants InfoWars, L.L.C., Free Speech Systems, L.L.C., Alex E.
                            Jones, David Jones, and Owen Shroyer's Motion to Dismiss ﬁled on April 8, 2020 (Doe. #
                            7 ) is DISMISSED WITHOUT PREJUDICE. Signed by Judge Lee Yeakel. (td) (Entered:
                            07/30/2020)
  08/07/2020             49 Consent MOTION for Extension of Time to File Response/Reply as to 47 Amended
                            Complaint by Free Speech Systems, LLC, Infowars, LLC, Alex E. Jones, Owen Shroyer.
                            (Attachments: # 1 Proposed Order)(Randazza, Marc) (Entered: 08/07/2020)
  08/10/2020             50 ORDER GRANTING 49 Motion for Extension of Time to File Response to Amended
                            Complaint. Signed by Judge Lee Yeakel. (td) (Entered: 08/11/2020)
  08/10/2020                    Set/Reset Deadlines: Infowars, LLC answer due 9/2/2020; Alex E. Jones answer due
                                9/2/2020; Owen Shroyer answer due 9/2/2020; Roger Stone answer due 9/2/2020. (td)
                                (Entered: 08/11/2020)
  08/11/2020             51 Consent MOTION for Extension of Time to File Response/Reply as to 47 Amended
                            Complaint by David Jones. (Attachments: # 1 Proposed Order)(Wachen, David) (Entered:
                            08/11/2020)
  08/12/2020             52 ORDER GRANTING 51 Motion for Extension of Time to File Answer to Amended
                            Complaint. Signed by Judge Lee Yeakel. (td) (Entered: 08/12/2020)
  08/12/2020                    Set/Reset Deadlines: David Jones answer due 9/2/2020. (td) (Entered: 08/12/2020)
  08/19/2020             53 REQUEST FOR ISSUANCE OF SUMMONS by Jerome Corsi, Larry Klayman. (Biswas,
                            Sanjay) (Entered: 08/19/2020)

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                  8/11
       Case
11/4/2020 0:20-cv-61912-DPG DocumentCentralized
                                         30-1 Entered     on
                                                CM/ECF LIVE    FLSD
                                                            - U.S. DistrictDocket
                                                                           Court:txwd 11/04/2020 Page 9 of 11

  08/19/2020    54 Summons Issued as to Roger Stone. (td) (Entered: 08/19/2020)
  08/26/2020             55 Motion to Dismiss for Failure to State a Claim and for Attorney's Fees and Costs by Owen
                            Shroyer. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Randazza, Marc)
                            (Entered: 08/26/2020)
  08/26/2020             56 MOTION for Sanctions Against Dr. Jerome Corsi Pursuant to Fed. R. Civ. P. 11 by Owen
                            Shroyer. (Randazza, Marc) (Entered: 08/26/2020)
  09/02/2020             57 Motion to Dismiss for Failure to State a Claim by David Jones. (Attachments: # 1 Exhibit
                            A, # 2 Exhibit B, # 3 Proposed Order)(Wachen, David) (Entered: 09/02/2020)
  09/02/2020             58 Motion to Dismiss for Failure to State a Claim by Free Speech Systems, LLC, Infowars,
                            LLC, Alex E. Jones. (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2)(Randazza,
                            Marc) (Entered: 09/02/2020)
  09/02/2020             59 Motion to Dismiss for Failure to State a Claim against Larry Klayman by Free Speech
                            Systems, LLC, Infowars, LLC, Alex E. Jones. (Randazza, Marc) (Entered: 09/02/2020)
  09/09/2020             60 Consent MOTION for Extension of Time to File Response/Reply as to 57 Motion to
                            Dismiss for Failure to State a Claim , 55 Motion to Dismiss for Failure to State a Claim
                            and for Attorney's Fees and Costs, 56 MOTION for Sanctions Against Dr. Jerome Corsi
                            Pursuant to Fed. R. Civ. P. 11, 58 Motion to Dismiss for Failure to State a Claim , 59
                            Motion to Dismiss for Failure to State a Claim against Larry Klayman by Larry Klayman.
                            (Biswas, Sanjay) (Entered: 09/09/2020)
  09/09/2020             61 DEFICIENCY NOTICE to Sanjay Biswas: re 60 Consent MOTION for Extension of Time
                            to File Response/Reply as to 57 Motion to Dismiss for Failure to State a Claim , 55 Motion
                            to Dismiss for Failure to State a Claim and for Attorney's Fees and Costs, 56 Motion. (td)
                            (Entered: 09/09/2020)
  09/09/2020             62 ATTACHMENT to 61 Deﬁciency Notice, 60 Consent MOTION for Extension of Time to
                            File Response/Reply as to 57 Motion to Dismiss for Failure to State a Claim , 55 Motion to
                            Dismiss for Failure to State a Claim and for Attorney's Fees and Costs, 56 MOTION for
                            by Larry Klayman. (Biswas, Sanjay) (Entered: 09/09/2020)
  09/09/2020             63 RESPONSE in Support, ﬁled by Free Speech Systems, LLC, Infowars, LLC, Alex E.
                            Jones, Owen Shroyer, re 60 Consent MOTION for Extension of Time to File
                            Response/Reply as to 57 Motion to Dismiss for Failure to State a Claim , 55 Motion to
                            Dismiss for Failure to State a Claim and for Attorney's Fees and Costs, 56 MOTION for
                            ﬁled by Plaintiff Larry Klayman (Attachments: # 1 Exhibit Consent to Plaintiff's Request
                            for Extension, # 2 Exhibit Request for Extension)(Randazza, Marc) (Entered: 09/09/2020)
  09/09/2020             64 Consent MOTION for Extension of Time to File Response/Reply as to 57 Motion to
                            Dismiss for Failure to State a Claim , 55 Motion to Dismiss for Failure to State a Claim
                            and for Attorney's Fees and Costs, 56 MOTION for Sanctions Against Dr. Jerome Corsi
                            Pursuant to Fed. R. Civ. P. 11, 58 Motion to Dismiss for Failure to State a Claim , 59
                            Motion to Dismiss for Failure to State a Claim against Larry Klayman by Jerome Corsi.
                            (Attachments: # 1 Proposed Order)(Biswas, Sanjay) (Entered: 09/09/2020)
  09/11/2020             65 ORDER GRANTING 60 Motion for Extension of Time to File Response to Motions to
                            Dismiss. Signed by Judge Lee Yeakel. (td) (Entered: 09/11/2020)
  09/11/2020             66 ORDER GRANTING 64 Motion for Extension of Time to File Responses to Motions to
                            Dismiss. Signed by Judge Lee Yeakel. (td) (Entered: 09/11/2020)
  09/16/2020             67 MOTION to Appear Pro Hac Vice by Marc J. Randazza For Robert Buschel ( Filing fee $
                            100 receipt number 0542-13972969) by on behalf of Roger Stone. (Randazza, Marc)
                            (Entered: 09/16/2020)
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                                9/11
      Case
11/4/2020 0:20-cv-61912-DPG Document Centralized
                                             30-1 Entered      on- U.S.
                                                      CM/ECF LIVE  FLSD       Docket
                                                                        District Court:txwd11/04/2020 Page 10 of 11

  09/16/2020     68 ORDER GRANTING 67 Motion by Robert Buschel to Appear Pro Hac Vice. Pursuant to
                     our Administrative Policies and Procedures for Electronic Filing, the attorney hereby
                     granted to practice pro hac vice in this case must register for electronic ﬁling with our court
                     within 10 days of this order. Signed by Judge Lee Yeakel. (td) (Entered: 09/16/2020)
  09/16/2020             69 NOTICE of Attorney Appearance by Robert C. Buschel on behalf of Roger Stone
                            (Buschel, Robert) (Entered: 09/16/2020)
  09/16/2020             70 MOTION to Dismiss for Lack of Jurisdiction , Motion to Dismiss for Failure to State a
                            Claim by Roger Stone. (Attachments: # 1 Exhibit Mueller report (section), # 2 Exhibit
                            Tweets and retweets from Corsi, # 3 Exhibit Judicial Watch counterclaim verdict)(Buschel,
                            Robert) (Entered: 09/16/2020)
  09/30/2020             71 Consent MOTION for Extension of Time to File Response/Reply as to 70 MOTION to
                            Dismiss for Lack of Jurisdiction Motion to Dismiss for Failure to State a Claim by Jerome
                            Corsi. (Attachments: # 1 Proposed Order)(Biswas, Sanjay) (Entered: 09/30/2020)
  09/30/2020             72 MOTION for Extension of Time to File Response/Reply as to 70 MOTION to Dismiss for
                            Lack of Jurisdiction Motion to Dismiss for Failure to State a Claim by Larry Klayman.
                            (Attachments: # 1 Proposed Order)(Biswas, Sanjay) (Entered: 09/30/2020)
  09/30/2020             73 Response in Opposition to Motion, ﬁled by Larry Klayman, re 57 Motion to Dismiss for
                            Failure to State a Claim ﬁled by Defendant David Jones, 55 Motion to Dismiss for Failure
                            to State a Claim and for Attorney's Fees and Costs ﬁled by Defendant Owen Shroyer, 56
                            MOTION for Sanctions Against Dr. Jerome Corsi Pursuant to Fed. R. Civ. P. 11 ﬁled by
                            Defendant Owen Shroyer, 59 Motion to Dismiss for Failure to State a Claim against Larry
                            Klayman ﬁled by Defendant Infowars, LLC, Defendant Free Speech Systems, LLC,
                            Defendant Alex E. Jones (Biswas, Sanjay) (Entered: 09/30/2020)
  09/30/2020             74 Response in Opposition to Motion, ﬁled by Jerome Corsi, re 57 Motion to Dismiss for
                            Failure to State a Claim ﬁled by Defendant David Jones, 55 Motion to Dismiss for Failure
                            to State a Claim and for Attorney's Fees and Costs ﬁled by Defendant Owen Shroyer, 56
                            MOTION for Sanctions Against Dr. Jerome Corsi Pursuant to Fed. R. Civ. P. 11 ﬁled by
                            Defendant Owen Shroyer, 58 Motion to Dismiss for Failure to State a Claim ﬁled by
                            Defendant Infowars, LLC, Defendant Free Speech Systems, LLC, Defendant Alex E. Jones
                            (Biswas, Sanjay) (Entered: 09/30/2020)
  10/01/2020             75 ORDER GRANTING 71 Motion for Extension of Time to File Response to Motion to
                            Dismiss. Signed by Judge Lee Yeakel. (td) Modiﬁed on 10/2/2020 (td). (Entered:
                            10/02/2020)
  10/01/2020             76 ORDER GRANTING 72 Motion for Extension of Time to File Response to Motion to
                            Dismiss. Signed by Judge Lee Yeakel. (td) (Entered: 10/02/2020)
  10/05/2020             77 Consent MOTION for Extension of Time to File Response/Reply as to 57 Motion to
                            Dismiss for Failure to State a Claim by David Jones. (Attachments: # 1 Proposed Order)
                            (Wachen, David) (Entered: 10/05/2020)
  10/06/2020             78 ORDER GRANTING 77 Motion for Extension of Time to File Reply Brief. Signed by
                            Judge Lee Yeakel. (td) (Entered: 10/06/2020)
  10/07/2020             79 Response in Opposition to Motion, ﬁled by Jerome Corsi, Larry Klayman, re 70 MOTION
                            to Dismiss for Lack of Jurisdiction Motion to Dismiss for Failure to State a Claim ﬁled by
                            Defendant Roger Stone (Biswas, Sanjay) (Entered: 10/07/2020)
  10/08/2020             80 REPLY to Response to Motion, ﬁled by Free Speech Systems, LLC, Infowars, LLC, Alex
                            E. Jones, re 58 Motion to Dismiss for Failure to State a Claim ﬁled by Defendant Infowars,
                            LLC, Defendant Free Speech Systems, LLC, Defendant Alex E. Jones (Attachments: # 1
                            Exhibit 1 - Corsi SJ Order)(Randazza, Marc) (Entered: 10/08/2020)
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                              10/11
      Case
11/4/2020     0:20-cv-61912-DPG Document Centralized
                                         30-1 Entered         on- U.S.
                                                     CM/ECF LIVE  FLSD       Docket
                                                                       District Court:txwd11/04/2020 Page 11 of 11

  10/08/2020             81 REPLY to Response to Motion, ﬁled by Free Speech Systems, LLC, Infowars, LLC, Alex
                            E. Jones, re 59 Motion to Dismiss for Failure to State a Claim against Larry Klayman ﬁled
                            by Defendant Infowars, LLC, Defendant Free Speech Systems, LLC, Defendant Alex E.
                            Jones (Attachments: # 1 Exhibit 1 - Corsi SJ Order)(Randazza, Marc) (Entered:
                            10/08/2020)
  10/08/2020             82 REPLY to Response to Motion, ﬁled by Owen Shroyer, re 55 Motion to Dismiss for
                            Failure to State a Claim and for Attorney's Fees and Costs ﬁled by Defendant Owen
                            Shroyer, 56 MOTION for Sanctions Against Dr. Jerome Corsi Pursuant to Fed. R. Civ. P.
                            11 ﬁled by Defendant Owen Shroyer (Randazza, Marc) (Entered: 10/08/2020)
  10/13/2020             83 REPLY to Response to Motion, ﬁled by Roger Stone, re 70 MOTION to Dismiss for Lack
                            of Jurisdiction Motion to Dismiss for Failure to State a Claim ﬁled by Defendant Roger
                            Stone (Buschel, Robert) (Entered: 10/13/2020)
  10/13/2020             84 MOTION for Sanctions by Roger Stone. (Attachments: # 1 Proposed Order)(Buschel,
                            Robert) (Entered: 10/13/2020)
  10/13/2020             85 NOTICE of ﬁling exhibit by Roger Stone re 83 Reply to Response to Motion (Buschel,
                            Robert) (Entered: 10/13/2020)
  10/14/2020             86 REPLY to Response to Motion, ﬁled by David Jones, re 57 Motion to Dismiss for Failure
                            to State a Claim ﬁled by Defendant David Jones (Attachments: # 1 Exhibit Exhibit 1 (S.D.
                            Fla. Docket Report))(Wachen, David) (Entered: 10/14/2020)
  10/27/2020             87 Response in Opposition to Motion, ﬁled by Jerome Corsi, Larry Klayman, re 84 MOTION
                            for Sanctions ﬁled by Defendant Roger Stone (Biswas, Sanjay) (Entered: 10/27/2020)
  10/29/2020             88 ORDER REFERRING CASE to Magistrate Judge Andrew W. Austin. Signed by Judge
                            Lee Yeakel. Referral Magistrate Judge: Andrew W. Austin. (td) (Entered: 10/29/2020)
  11/03/2020             89 REPLY to Response to Motion, ﬁled by Roger Stone, re 84 MOTION for Sanctions ﬁled
                            by Defendant Roger Stone (Buschel, Robert) (Entered: 11/03/2020)



                                                             PACER Service Center
                                                                  Transaction Receipt
                                                                     11/04/2020 13:34:54
                                      PACER
                                                        leklayman:3555863:0 Client Code:
                                      Login:
                                                                               Search      1:20-cv-00298-LY-
                                      Description: Docket Report
                                                                               Criteria:   AWA
                                      Billable
                                                        10                     Cost:       1.00
                                      Pages:




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?535749076834655-L_1_0-1                                              11/11
